DETAILED ACTION
Claims 1–10, 12, and 13 are currently pending in this Office action.  Claim 11 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 	Concerning the previous 35 U.S.C. 103 rejection over Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”) in view of Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent; hereinafter “Kim ‘953”); or the alternative 103 rejection over Kim et al. (KR 10- 2017-0141599 A; US 2018/0319953 A1 as English equivalent; hereinafter “Kim ‘953”) in view of Kim ‘029, page 7 of the remarks argues that “neither Kim ‘029 nor Kim ‘953 specifically teaches or suggests the limitation of ‘the sum of the number of carbon atoms of the alkyl group of R4 and the average number of carbon atoms of the alkyl groups of R5 to R7 ranges from 10 to 15” of amended claim 1.  In support, applicant cites Examples 1–6, 8, and 10 of Tables 1 and 2 of the specification to show that “these features of the claimed invention provide[] unexpected and superior results.”  Page 7 alleges that “the plasticizer composition of the claimed invention (that meets the specific limitation of ’10 to 15’; Examples 2-9) provides significantly improved migration loss, tensile strength and elongation rate when compared with a plasticizer that has a slightly outside the range […] i.e., 9 (Example 1) and 16 (Example 10).”  This is unpersuasive because Example 1 differs from Examples 2–6 and 8 with respect to the species of epoxidized alkyl ester composition or citrate-based ester.  It is unclear whether any apparent difference is due to the “sum of number of carbon atoms of R4 and average number of carbon atoms of R5, R6, and R7,” dissimilar species of epoxidized alkyl ester composition, or dissimilar species of citrate-based ester.  A meaningful side-by-side comparison is not possible between Example 10 and any of Examples 2–6 and 8, because Example 10 has neither the species of epoxidized alkyl ester composition nor of citrate-based ester in common with Examples 2–6 and 8.
Page 8 further argues that Comparative Example 6 corresponds with Kim ‘953 and that it has significantly degraded properties as compared with Examples 2–9.  This is unpersuasive because none of Examples 2–9 share both the same epoxidized alkyl ester composition and citrate-based ester as Comparative Example 6.  It is unknown whether the observed results are due to any one or several of the differences in the epoxidized alkyl ester composition, the citrate-based ester, or the “sum of number of carbon atoms of R4 and average number of carbon atoms of R5, R6, and R7.”
As such, the claims as amended remain unpatentable over the previously cited art.
The nonstatutory double patenting rejections of claims from US 10717846 B2, US 11186702 B2 are withdrawn due to the amendment incorporating previous claim 11 into claim 1.  The claims remain unpatentable over claims from US 10844194 B2 on the basis of nonstatutory double patenting.

Claim Interpretation
	For the purposes of the rejection(s) of claim 13 below “straight vinyl chloride polymer” and “paste
vinyl chloride polymer” are interpreted according to the special definitions from the present specification.
A “straight vinyl chloride polymer” is defined as:
one kind of vinyl chloride polymer, can be polymerized through suspension polymerization, bulk polymerization, or the like, and refers to a polymer which is in the form of a porous particle in which a large amount of pores with a size of several tens to several hundreds of micrometers are distributed and has no cohesion and excellent flowability.
Spec. ¶ 25.
A “paste vinyl chloride polymer” is defined as:
one kind of vinyl chloride polymer, can be polymerized through microsuspension polymerization, microseed polymerization, emulsion polymerization, or the like, and refers to a polymer which is in the form of a fine, compact, and non-porous particle with a size of several tens to several thousands of nanometers and has cohesion and poor flowability.
Id. at ¶ 26.
Claim Rejections - 35 USC § 103
Claims 1–10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”) in view of Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English
equivalent; hereinafter “Kim ‘953”).
	With respect to claims 1 and 2, Kim ‘029 teaches a plasticizer composition comprising di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and
a compound represented by Formula 1:

    PNG
    media_image1.png
    97
    142
    media_image1.png
    Greyscale

wherein R1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl. Id. at Claim 1.
Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).
Id. at Table 1. Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g., environmentally-friendly and non-toxic) as compared to employing DOTP (also a non-phthalate
plasticizer) or to DEHCH alone. Id. ¶¶ 6–11.
	Kim ‘029 differs from the present claim because it is silent as to an epoxidized alkyl ester composition comprising one or more compound of Chemical Formula 2 such that the sum of the number of carbon atoms of the alkyl group of R4 and the average number of carbon atoms of the alkyl groups of R5 to R7 ranges from 10 to 15 .
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray- dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides
 held prima facie obvious).
	Kim ‘953 at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    100
    153
    media_image2.png
    Greyscale

wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and one or more citrate-based materials.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
	Examples 1–3 of Kim ‘029 contain tri-butyl citrate (TBC), which contains R5 to R7 groups having 4 carbon atoms. Id. at Table 1.  The sum of the alkyl ester compound ester R4 alkyl carbon atoms (4 to 10) and the average of the citrate substance alkyl group carbons (4) would accordingly range from 8 to 14. 
	Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester such that the sum of the number of carbon atoms of the alkyl group of R4 and the average number of carbon atoms of the alkyl groups of R5 to R7 is within the claimed range in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with superior properties.
	With respect to claim 3, Kim ‘029 is silent as to an epoxidized alkyl ester composition having an iodine value as claimed.
	Kim ‘953 teaches that the epoxidized alkyl ester composition has an iodine value of less than 3.5 I2/100 g. Id. at claim 2. Iodine values within this range imparts materials with improved tensile strength and elongation rate as well as suitability as food wrap materials. Id. at ¶¶ 35–36.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-toxic, environmentally-friendly plasticizers and the advantages of the epoxidized alkyl ester composition having an iodine value taught by Kim ‘953, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized alkyl ester composition having an iodine value less than 3.5 I2 g/100 g in order to impart improved tensile strength and elongation rate to resins containing the same, which are also suitable as food wrap materials.
	With respect to claim 4, Kim ‘029 is silent as to an epoxidized alkyl ester composition having an oxirane content as claimed.
	Kim ‘953 teaches that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more. Id. at claim 3. Environmentally friendly food wrap materials can be prepared by including an epoxidized alkyl ester composition having an oxirane content within this range. Id. at ¶¶ 34, 37–42.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-toxic, environmentally-friendly plasticizers and the advantages of the epoxidized alkyl ester composition having oxirane content taught by Kim ‘953, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized alkyl ester composition having an oxirane content of 3.5% or more in order to provide a plasticizers suitable for preparing environmentally friendly food wrap materials.
	With respect to claim 5, Kim ‘953 teaches that R2 of its epoxidized alkyl ester compound is butyl, isobutyl, 2-ethylhexyl, octyl, isononyl, and 2-propylheptyl. Id. at claim 8.
	With respect to claims 6 and 8, Examples 1–3 of Kim ‘029 are combinations of DEHCH with tri-butyl citrate (TBC). Id. at Table 1.
	With respect to claim 7, Kim ‘029 teaches that that R2 to R4 are preferably each octyl and exemplifies trioctyl citrate. Id at claims 2, 3, ¶ 21.
	With respect to claim 9, Kim ‘029 teaches that a plasticizer including DEHCH and citrate compound at a weight ratio of 9.5:1 to 1:9.5, but is silent as to the relative content of epoxidized alkyl ester composition. Id. at claim 4.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Kim ‘953 teaches ratio of epoxidized alkyl ester composition to one or more citrate-based materials is 90:10 to 10:90. Id. at claim 1. Within this range, it is possible obtain low migration characteristics and improved mechanical properties, despite the low heat resistance of the citrate-based material. Id. at ¶¶ 58–59. From the DEHCH to citrate-based material ratio of Kim ‘029 and the epoxidized alkyl ester to citrate-based material 90:10 to 10:90 ratio of Kim ‘953, the amount of cyclohexane-1,4-diester-based substance is about 8.7 to 50.2 weight percent (wt%), of epoxidized alkyl ester composition is about 9.1 to 46.1 wt%, and of citrate-based substance is about 5.1 to about 82.2 wt%. These ranges substantially overlap or are within the presently claimed ranges.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with low plasticizer migration and improved mechanical properties.
	With respect to claim 10, Kim ‘029 differs from the present claim because it is silent as to an epoxidized alkyl ester composition further comprising one or more compound of Chemical Formula 4.
	Kim ‘953 teaches that the epoxidized alkyl ester composition further comprises a saturated fatty acid alkyl ester represented by:

    PNG
    media_image3.png
    98
    155
    media_image3.png
    Greyscale

wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon
atoms. Id. at claim 5. The resulting plasticizer is more cost effective because a separate purification
process is unnecessary and provides improved plasticization efficiency and migration properties. Id. at
¶ 46.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an epoxidized alkyl ester composition further including a saturated fatty acid alkyl ester as claimed in order to more economically provide a plasticizer with improved plasticization efficiency and migration properties.
	With respect to claim 12, Kim ‘029 teaches a vinyl chloride resin composition comprising 100 parts by weight (pbw) of vinyl chloride resin and 40 to 120 pbw of the plasticizer composition. Id. at claim 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘029 and Kim ‘953 as applied to claim 12 above, and further in view of Summers, J.W., “Vinyl Chloride Polymers,” Kirk-Othmer Enc. Chem. Technol., John Wiley & Sons (2006).
	Kim ‘029 teaches a vinyl chloride resin composition comprising a vinyl chloride resin and such applications of the same in flooring materials, wallpapers, toys, and automobile undercoatings, but is silent as to a “straight vinyl chloride polymer” or a “paste vinyl chloride polymer.”
	Summers teaches that the polyvinyl chloride (PVC) is most commonly prepared by suspension polymerization, although bulk polymerized PVC exhibits similar morphology. Id. at 1. PVC prepared by microemulsion is also known as a paste resin with a 0.3 to 1 µm diameter that is applicable in plastisols
for flooring, seals, barriers, among other applications.
	Given that Kim ‘029 already employs an vinyl chloride resin and that such resins are well known in the art to be suspension polymerized, bulk polymerized, or microemulsion polymerized as taught by Summers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select either a straight vinyl chloride polymer as the most commonly available PVC resin or a paste vinyl chloride polymer depending upon the desired application.

Claims 1–10, 12, and 13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10- 2017-0141599 A; US 2018/0319953 A1 as English equivalent; hereinafter “Kim ‘953”) in view of Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”).
	With respect to claims 1 and 2, Kim ‘953 at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    100
    153
    media_image2.png
    Greyscale

wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is
an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
The citrate-based material is a compound of formula:

    PNG
    media_image4.png
    103
    195
    media_image4.png
    Greyscale

wherein R5 to R7 are each independently an alkyl group having 4 to 10 carbon atoms and R8 is a hydrogen atom. Id. at ¶ 48. The plasticizer composition is a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
	Kim ‘953 differs from the present claim because i) the sum of the number of carbon atoms of the alkyl group of the epoxidized alkyl ester compound (4 to 10) and average number of carbon atoms of the alkyl group of the citrate-based material (4 to 10) substantially overlaps with the presently claimed range of from 10 to 15; and ii) it is silent as to a cyclohexane-1,4-diester substance as claimed.
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kim ‘953 discloses carbon atom sum that substantially overlaps with that claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a plasticizer composition by selecting an epoxidized alkyl ester composition and a citrate-based material as claimed.
	As to ii), “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Kim ‘029 teaches a plasticizer composition comprising:
	di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and
	a compound represented by Formula 1:

    PNG
    media_image1.png
    97
    142
    media_image1.png
    Greyscale

wherein R1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl. Id. at Claim 1.
Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).
Id. at Table 1. Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g.,
environmentally-friendly and non-toxic) as compared to employing DOTP (also a non-phthalate
plasticizer) or to DEHCH alone. Id. ¶¶ 6–11
	Given that Kim ‘953 and Kim ‘029 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers with improved properties compared to DOTP or to DEHCH alone.
	With respect to claim 3, Kim ‘953 teaches that the epoxidized alkyl ester composition has an iodine value of less than 3.5 I2/100 g. Id. at claim 2.
	With respect to claim 4, Kim ‘953 teaches that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more. Id. at claim 3.
	With respect to claim 5, in its epoxidized alkyl ester compound, Kim ‘953 teaches that R2 is butyl, isobutyl, 2-ethylhexyl, octyl, isononyl, and 2-propylheptyl. Id. at claim 8.
	With respect to claims 6–8, Kim ‘953 teaches the citrate-based material in which R5 to R7 are each independently a butyl, isobutyl, hexyl, heptyl, isoheptyl, 2-ethylhexyl, isononyl, 2-propylheptyl, or an isodecyl group. Id. at ¶ 50.
	With respect to claim 9, Kim ‘953 discloses combining epoxidized alkyl ester to citrate-based material at a 90:10 to 10:90 ratio, but is silent as to an amount of cyclohexane-1,4-diester-based substance.
	Kim ‘029 teaches that a plasticizer including DEHCH and citrate compound at a weight ratio of 9.5:1 to 1:9.5. Id. at claim 4. This weight ratio ensures improved migration characteristics without significant reduction in thermal stability or foamability. Id. at ¶ 25. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	From the epoxidized alkyl ester to citrate-based material 90:10 to 10:90 ratio of Kim ‘953 and the DEHCH to citrate-based material ratio of Kim ‘029, the amount of cyclohexane-1,4-diester-based substance is about 8.7 to 50.2 weight percent (wt%), of epoxidized alkyl ester composition is about 9.1 to 46.1 wt%, and of citrate-based substance is about 5.1 to about 82.2 wt%. These ranges substantially overlap or are within the presently claimed ranges. 
	Given that Kim ‘953 and Kim ‘029 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers that improves migration characteristics without significant reduction in thermal stability or foamability.
	With respect to claim 10, Kim ‘953 teaches that the epoxidized alkyl ester composition further comprises an alkyl ester composition represented by:

    PNG
    media_image3.png
    98
    155
    media_image3.png
    Greyscale

wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon
atoms. Id. at claim 5.
	With respect to claim 12, Kim ‘953 discloses a resin composition comprising 100 parts by weight (pbw) of a resin and 5 to 150 pbw of the plasticizer composition. Id. at claim 11.
	With respect to claim 13, Kim ‘953 discloses that the resin comprises one of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, polyurethane, and a thermoplastic elastomer. Id. at claim 12.

Double Patenting
	Claims 1–8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10844194 B2 in view of Kim ‘029. Claim 11 of ‘194 is directed to a plasticizer composition comprising:
	a cyclohexane 1,4-diester-based material selected from the group consisting of dibutyl cyclohexane-1,4-diester (1,4-DBCH), diisononyl cyclohexane-1,4-diester (1,4-DINCH), di(2-ethylhexyl) cyclohexane-1,4-diester (1,4-DEHCH), and di(2-propylheptyl) cyclohexane-1,4-diester(1,4-DPHCH); and
	an epoxidized alkyl ester-based material including one or more compounds represented by formula:

    PNG
    media_image5.png
    89
    146
    media_image5.png
    Greyscale

where R3 is a C8 to C20 alkyl group containing one or more epoxy groups, and R4 is a C4 to C10 alkyl
group,
	wherein a weight ratio of the cyclohexane 1,4-diester-based material and the epoxidized alkyl ester-based material is 99:1 to 1:99, and
	wherein the epoxidized alkyl ester-based material has an oxirane index (O.I.) of 2.0 or more and an oxirane content (O.C.) of 3.5% or more.
	Claim 11 of ‘194 differs from the present claim because it is silent as to a citrate-based substance as claimed.
	Kim ‘029 teaches a plasticizer composition comprising:
	di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and
	a compound represented by Formula 1:

    PNG
    media_image1.png
    97
    142
    media_image1.png
    Greyscale

wherein R1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl. Id. at Claim 1.
Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).
Id. at Table 1. Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g., environmentally-friendly and non-toxic) as compared to employing DOTP (also a non-phthalate plasticizer) or to DEHCH alone. Id. ¶¶ 6–11
	Given that claim 11 of ‘194 and Kim ‘029 are both directed to cyclohexane 1,4-diester-based plasticizers and the advantages of further including a citrate-base material taught by Kim ‘029, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers with improved properties compared to DOTP or to DEHCH alone.

	Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10844194 B2 in view of Kim ‘029. Claim 10 of ‘194 teaches a resin composition comprising 100 pbw of resin; and 5 to 150 pbw of the plasticizer composition therein, wherein the resin is one or more selected from the group consisting of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, and polyurethane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763